DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 112
Applicant’s arguments, filed on May 16th, 2022, with respect to the 112 rejections of the claims have been fully considered and are persuasive. Accordingly, the 112 rejections of the claims have been withdrawn.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negative by the manner in which the invention was made.



Claims 17, 18, 25, 26, 30, and 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iwabuchi et al. (US 2006/0197007 A1) in view of Shukuri et al. (US 2002/0006054 A1).
Regarding claim 17, Iwabuchi teaches a solid state imaging device, comprising: 
	a substrate including a wiring layer at a side of a first surface of the substrate (See, e.g., substrate 3 in Fig. 7 which includes wiring bonding 42 which connects to both processing chip 2 and sensor chip 1a); 
	a first chip (See, e.g., chip 2 in Fig. 7); 
	a second chip (See, e.g., chip 1a in Fig. 7), 
	wherein a first circuit surface of the first chip and a second circuit surface of the second chip are in direct contact with the wiring layer of the first surface of the substrate (Note that insofar as this wiring directly electrically connects the two chips via the layer, this limitation is met); and 
	an insulating material that fills a gap between the first chip and the second chip (See, e.g., layer 41 in Fig. 7 which fills a gap laterally between the two cited chips), 
	wherein the first chip comprises a plurality of first transistors and the second chip comprises a plurality of second transistors, the plurality of first transistors operate at a first breakdown voltage, and the plurality of second transistors operate at a second breakdown voltage (See, e.g., paragraph [0130] which explains that image pickup pixel unit 112 can be formed on chip 1a & that the rest of the circuit units can be on signal processing chip 2. Paragraphs [0131]-[0132] explain there are a plurality of transistors in the image pickup pixel unit & note that some of the elements of the circuit units that would be on processing chip 2 in this situation also would require transistors, see paragraphs [0131]-[0139], resulting in a plurality of transistors on both the first and second chips. Finally note that all of these transistors necessarily have breakdown voltages).
	Iwabuchi lacks an explicit disclosure wherein the first chip includes a comparator and the second chip includes a memory.
	However, in an analogous solid state imaging field of endeavor Shukuri teaches the use of a cache memory which uses a comparator as well as a flash memory (See, e.g., paragraph [0182] which explains this). 
	Accordingly, it would have been obvious to a person having ordinary skill in the art before the invention was made to modify the device of Iwabuchi to include a flash memory on chip 1a and the cache memory on chip 2, as taught by Shukuri for the purpose increasing the utility of the device.
	Both Iwabuchi and Shukuri lack an explicit disclosure wherein the second breakdown voltage is lower than the first breakdown voltage. 
	However, the breakdown voltages of the transistors here corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case there are a finite number of solutions, either the first breakdown voltage is higher, lower, or equal to the second, and the breakdown voltages of the transistors directly impacts the durability and performance of the device. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the breakdown voltages of the transistors on the first chip to be higher than the breakdown voltages of the transistors on the second chip for the purpose of optimizing the performance of the device.
Regarding claim 18, Iwabuchi in view of Shukuri teaches the device set forth above and further teaches wherein a wiring in the wiring layer is configured to electrically connect the first chip and the second chip (See, e.g., Fig. 7 which shows wire bonding 42 achieving this result).
Regarding claim 25, Iwabuchi teaches a solid state imaging device, comprising: 
	a substrate including a semiconductor substrate and a wiring layer on the semiconductor substrate (See, e.g., substrate 3 in Fig. 7 which includes wiring bonding 42 which connects to both processing chip 2 and sensor chip 1a); 
	a first chip that has a first circuit surface (See, e.g., chip 2 in Fig. 7); 
	a second chip that has a second circuit surface (See, e.g., chip 1a in Fig. 7), 
	an insulating material that fills a gap between the first chip and the second chip (See, e.g., layer 41 in Fig. 7 which fills a gap laterally between the two cited chips), 
	wherein the first chip is bonded with the substrate such that the wiring layer faces the first circuit surface (Note that insofar as the wiring layer is a three dimensional object, it “faces” every direction including the first circuit surface direction),
	the second chip is bonded with the substrate such that the wiring layer faces the second circuit surface (Note that insofar as the wiring layer is a three dimensional object, it “faces” every direction including the second circuit surface direction), and 
	a size of the first chip is different from a size of the second chip (See, e.g., Fig. 7 which shows this)
	Iwabuchi lacks an explicit disclosure wherein the first chip includes a comparator and the second chip includes a memory.
	However, in an analogous solid state imaging field of endeavor Shukuri teaches the use of a cache memory which uses a comparator as well as a flash memory (See, e.g., paragraph [0182] which explains this). 
	Accordingly, it would have been obvious to a person having ordinary skill in the art before the invention was made to modify the device of Iwabuchi to include a flash memory on chip 1a and the cache memory on chip 2, as taught by Shukuri for the purpose increasing the utility of the device.
Regarding claim 26, Iwabuchi in view of Shukuri teaches the device set forth above and further teaches wherein a wiring in the wiring layer is configured to electrically connect the first chip and the second chip (See, e.g., Fig. 7 which shows wire bonding 42 achieving this result).
Regarding claim 30, Iwabuchi teaches a solid state imaging device, comprising: 
	a substrate including a semiconductor substrate and a wiring layer on the semiconductor substrate (See, e.g., substrate 3 in Fig. 7 which includes wiring bonding 42 which connects to both processing chip 2 and sensor chip 1a); 
	a first chip that has a first circuit surface (See, e.g., chip 2 in Fig. 7); 
	a second chip that has a second circuit surface (See, e.g., chip 1a in Fig. 7), 
	an insulating material that fills a gap between the first chip and the second chip (See, e.g., layer 41 in Fig. 7 which fills a gap laterally between the two cited chips), 
	the first chip is directly bonded with the substrate (See, e.g., Fig. 7 which shows this),
	the second chip is directly bonded with the substrate (See, e.g., Fig. 7, which shows this), and 
	the first chip and the second chip are electrically connected via the wiring layer (See, e.g., Fig. 7 and note that wire bonding 42 connects the two cited chips)
	Iwabuchi lacks an explicit disclosure wherein the first chip includes a comparator and the second chip includes a memory.
	However, in an analogous solid state imaging field of endeavor Shukuri teaches the use of a cache memory which uses a comparator as well as a flash memory (See, e.g., paragraph [0182] which explains this). 
	Accordingly, it would have been obvious to a person having ordinary skill in the art before the invention was made to modify the device of Iwabuchi to include a flash memory on chip 1a and the cache memory on chip 2, as taught by Shukuri for the purpose increasing the utility of the device.
Regarding claim 31, Iwabuchi in view of Shukuri teaches the device set forth above and further teaches wherein a size of the first chip is different from a size of the second chip (See, e.g., Fig. 7 which shows this). 

Allowable Subject Matter
Claim 35 is allowed.
Claims 19-21, 23, 24, 27-29, and 32-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 19, the prior art, alone or in combination fails to teach wherein a first thickness of a gate insulating film of each first transistor of the plurality of first transistors is thicker than a second thickness of a gate insulating film of each second transistor of the plurality of second transistors.
Regarding claims 27, 32, the prior art, alone or in combination fails to teach wherein a first surface opposed to the first circuit surface is coplanar with a second surface opposed to the second circuit surface.
Regarding claims 23, 28, and 33, the prior art, alone or in combination fails to teach wherein the first chip further includes a vertical decoder.
Regarding claims 24, 29, and 34, the prior art, alone or in combination fails to teach wherein the first chip further includes a pixel array.
Regarding claim 35, the prior art, alone or in combination, fails to teach wherein the first surface of the substrate opposed to the first circuit surface is coplanar with a second surface of the substrate opposed to the second circuit surface.

Regarding claims 20 and 21, these claims depend on an allowable base claim and are therefore allowable for at least the reasons stated supra. 

Response to Arguments
Applicant's arguments filed May 16th, 2022 have been fully considered but they are not persuasive.
Applicant argues on pages 2-4 of applicant’s remarks that the prior art cited above fails to teach an insulating material filling a gap between the first and second chips, but examiner respectfully disagrees. Fig. 7, which applicants reproduced in their remarks, clearly shows a gap laterally between the cited chips, and clearly shows layer 41 spanning the gap. The claim does not require the gap to be fully/completely filled, and the fact that the layer is formed in the interposer does not matter because the claim does not require the insulating material to be formed in/on either chip given the claim language. Accordingly, this argument is not found persuasive. 

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872